19-23649-rdd         Doc 1965         Filed 11/16/20 Entered 11/16/20 14:16:30                      Main Document
                                                  Pg 1 of 31




KING & SPALDING LLP
1185 Avenue of the Americas
New York, New York 10036-2601
Telephone: (212) 556-2100
Facsimile: (212) 556-2222
Scott Davidson

Special Counsel to the Debtors and Debtors in Possession

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK


In re:                                                         Chapter 11

PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

Debtors.1                                                      (Jointly Administered)


       SUMMARY SHEET FOR THIRD INTERIM FEE APPLICATION OF KING &
       SPALDING LLP FOR COMPENSATION FOR SERVICES RENDERED AND
     REIMBURSEMENT OF EXPENSES INCURRED AS SPECIAL COUNSEL TO THE
         DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD FROM
                 JUNE 1, 2020 THROUGH SEPTEMBER 30, 2020


    Name of Applicant                                         King & Spalding LLP
    Applicant’s Role in Case                                  Special Counsel to Purdue Pharma L.P., et al.
    Date Order of Employment Signed                           November 25, 2019 [D.I. 543]
    Period for Which Compensation and                         June 1, 2020 through September 30, 2020
    Reimbursement is Sought



1     The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
      jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
      Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
      Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
      Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P.
      (4140), Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove
      Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425),
      Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P.
      (0495), SVC Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located
      at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd         Doc 1965        Filed 11/16/20 Entered 11/16/20 14:16:30                    Main Document
                                                 Pg 2 of 31




    Summary of Total Fees and Expenses Requested

    Total Compensation Sought for the Fee                   $6,959,667.27
    Period
    Total Expense Reimbursement Sought for                  $133.10
    the Fee Period
    Total Fees and Expenses Sought for the                  $6,959,800.37
    Fee Period
    Total Allowed Fees Paid to Date                         $9,956,070.362
    Total Allowed Expenses Paid to Date                     $3,880.653
    Total Allowed Fees and Expenses Paid to                 $9,959,951.01
    Date
    Fees Sought for the Fee Period Already                  $4,635,679.494
    Paid Pursuant to Monthly Fee Statements
    But Not Yet Allowed
    Expenses Sought for the Fee Period                      $133.10
    Already Paid Pursuant to Monthly Fee
    Statements But Not Yet Allowed
    Total Fees and Expenses Sought for the                  $4,635,812.59
    Fee Period Already Paid Pursuant to
    Monthly Fee Statements But Not Yet
    Allowed
    Total Fees Sought for this Fee Period Not               $2,323,987.78
    Yet Paid
    Total Expenses Sought for this Fee Period               $0.00
    Not Yet Paid
    Total Fees and Expenses Sought for this                 $2,323,987.78
    Fee Period Not Yet Paid

    This is a(n): __ Monthly Application X Interim Application __ Final Application



2     The amount of total allowed fees paid to date takes into account the voluntary reductions previously agreed to
      with the Fee Examiner and as ordered by the Court.
3     The amount of total allowed expenses paid to date takes into account the voluntary reductions previously agreed
      to with the Fee Examiner and as ordered by the Court.
4     Pursuant to an agreement between the Debtors and K&S, the Debtors are entitled to an additional discount on
      fees if they pay an invoice within a certain time period. The Debtors paid 80% of the fees incurred by K&S
      during August 2020 within the specified time period and, accordingly, were entitled to the discount. This
      discount on 80% of the fees incurred during August 2020 is reflected in the amount referenced above. As of the
      date of this Application, the Debtors have not yet paid K&S amounts now due pursuant to K&S’ September
      2020 Monthly Fee Statement. It is anticipated that such amounts will be paid by the Debtors in the ordinary
      course.
19-23649-rdd    Doc 1965    Filed 11/16/20 Entered 11/16/20 14:16:30       Main Document
                                        Pg 3 of 31



                           Summary of Prior Monthly Fee Statements
                                                                  Total Amount Previously
                                      Total Fees and Expenses         Requested in Prior
  Date Filed &        Fee period      Incurred for Fee Period       Monthly Fee Statement
        D.I                             Fees         Expenses         Fees        Expenses
                                                                    (at 80%)     (at 100%)
First Interim Fee Application
                   September 16,
   12/11/2019      2019 through     $581,627.76        $55.83      $465,302.21     $55.83
    [D.I. 640]     September 30,
                   2019
   12/11/2019      October 1, 2019
    [D.I. 641]     through October  $583,496.35         $0.00      $466,797.08      $0.00
                   31, 2019
   12/11/2019      November 1,
    [D.I. 642]     2019 through    $1,491,106.40     $1,306.02   $1,192,885.12 $1,306.02
                   November 30,
                   2019
    1/24/2020      December 1,
    [D.I. 779]     2019 through    $1,615,877.32        $0.00    $1,292,701.86      $0.00
                   December 31,
                   2019
     3/4/2020      January 11,
    [D.I. 896]     2020 through    $1,136,264.07     $2,483.55     $911,494.81    $2,483.55
                   January 31,
                   2020
Second Interim Fee Application
    3/31/2020      February 1,     $1,117,578.05        $0.00      $894,062.44      $0.00
   [D.I. 1000]     2020 through
                   February 29,
                   2020
    4/30/2020      March 1, 2020   $1,229,524.46       $35.25      $983,619.57     $35.25
   [D.I. 1115]     through March
                   31, 2020
     6/4/2020      April 1, 2020   $1,111,694.89        $0.00      $889,355.91      $0.00
   [D.I. 2020]     through April
 (Amended Fee      30, 2020
   Statement)
    6/25/2020      May 1, 2020     $1,177,877.10        $0.00      $942,301.68      $0.00
   [D.I. 1299]     through May
                   31, 2020
Third Interim Fee Application
      7/31/20      June 1, 2020    $1,453,946.23        $0.00    $1,163,156.98      $0.00
   [D.I. 1542]     through June
                   30, 2020
19-23649-rdd   Doc 1965      Filed 11/16/20 Entered 11/16/20 14:16:30    Main Document
                                         Pg 4 of 31



   8/31/20       July 1, 2020       $1,766,772.80    $0.00      $1,413,418.24    $0.00
 [D.I. 1634]     through July 31,
                 2020
   9/25/20       August 1, 2020     $2,653,484.87   $133.10     $2,122,787.90   $133.10
 [D.I. 1728]     through August
                 31, 2020
  10/30/20       September 1,       $1,085,463.37    $0.00       $868,370.70     $0.00
 [D.I. 1876]     2020 through
                 September 30,
                 2020
 Total for Third Interim Fee
                                    $6,959,667.27   $133.10     $5,567,733.82   $133.10
          Application


Summary of Any Objections to Monthly Fee Statements: None

Fees and Expenses Sought in this Fee Application Not Yet Paid: $2,323,987.78
19-23649-rdd       Doc 1965        Filed 11/16/20 Entered 11/16/20 14:16:30                      Main Document
                                               Pg 5 of 31




 Compensation by Professional for Fee Period5

 Name of Professional       Position, Year Assumed Position,           Hourly        Total           Total
     Individual             Prior Relevant Experience, years           Billing       Hours        Compensation
                            of Obtaining Relevant License to            Rate         Billed
                                        Practice
Partners
Jeffrey S. Bucholtz        Partner; joined K&S 2009; admitted         $1,150.57       298.1         $342,984.95
                                to Washington, D.C. 1996
Rose Jones                 Partner; joined K&S 2003; admitted            $425         471.5         $200,387.50
                                      to Georgia 2002
Paul Mezzina               Partner; joined K&S 2020; admitted          $951.14        91.8          $87,504.88
                               to Washington, D.C. 2011;
                                      California 2009
Counsel
Jeremy Bylund                   Counsel; joined K&S 2018;              $910.23         0.8            $728.18
                                 admitted to Virginia 2011
Scott Davidson                  Counsel; joined K&S 2009;             $1,242.61       32.4          $40,260.56
                                admitted to New York 1996
Associates
Gabe Krimm                     Associate; joined K&S 2018;             $628.98        12.1           $7,610.66
                               admitted to Tennessee 2018,
                                 Washington, D.C. 2019
Leia Shermohammed              Associate; joined K&S 2017;             $685.23        72.9           50,090.33
                                admitted to Georgia 2015
Discovery Counsel
Nicole Bass              Discovery counsel; joined K&S                   $325         415.5         $135,037.50
                         2010; admitted to Georgia 2010
Lori Burton              Discovery counsel; joined K&S                 $325.00        37.2          $12,090.00
                         2003; admitted to Georgia 2001
Katherine Webb           Privilege review attorney; joined             $280.00        165.5         $46,340.00
                         K&S 2014; admitted to Georgia
                                       2014
Privilege Review Attorneys
Matthew Anderson         Privilege review attorney; joined             $215.00        269.0         $57,835.00
                        K&S 2019; admitted to New York
                                       2020
Emily Apte               Privilege review attorney; joined             $215.00        125.2         $26,918.00
                       K&S 2014; admitted to Texas 2014,
                              Washington, D.C. 2015
Seth Atkisson            Privilege review attorney; joined             $215.00        119.3         $25,649.50
                         K&S 2018; admitted to Virginia
                           2013, Washington D.C. 2016

5   The hourly billing rate and total compensation listed for each timekeeper do not reflect additional discounts, as
    applicable, agreed to with the Debtors.
19-23649-rdd      Doc 1965    Filed 11/16/20 Entered 11/16/20 14:16:30          Main Document
                                          Pg 6 of 31



 Name of Professional   Position, Year Assumed Position,     Hourly    Total       Total
     Individual         Prior Relevant Experience, years     Billing   Hours    Compensation
                        of Obtaining Relevant License to      Rate     Billed
                                     Practice
Ahsin Azim               Privilege review attorney; joined   $215.00   267.6      $57,534.00
                              K&S 2019; admitted to
                              Washington, D.C. 2020
Kate Benner              Privilege review attorney; joined   $215.00   140.3      $30,164.50
                        K&S 2015; admitted to New York
                           2016, Washington, D.C. 2017
Katy Berger              Privilege review attorney; joined   $215.00    11.0      $2,365.00
                        K&S 2019; admitted to New York
                                       2015
Kyle Brahe               Privilege review attorney; joined   $215.00   176.8      $38,012.00
                         K&S 2017; admitted to Georgia
                                       2010
Terrence Burek           Privilege review attorney; joined   $215.00   230.2      $49,493.00
                              K&S 2011; admitted to
                         Massachusetts 2010, Washington
                                     D.C. 2011
Miguel Cadavid           Privilege review attorney; joined   $215.00   382.6      $82,259.00
                         K&S 2018; admitted to Georgia
                                       2018
Enver Can                Privilege review attorney; joined   $215.00   840.4     $180,686.00
                        K&S 2018; admitted to New York
                           2010, Washington D.C. 2018
James Cone               Privilege review attorney; joined   $215.00    61.8      $13,287.00
                         K&S 2016; admitted to Michigan
                          2002, Florida 2012, Ohio 2009,
                                   Georgia 2017
Whitney Crayton          Privilege review attorney; joined   $215.00    77.7      $16,705.50
                        K&S 2018; admitted to Texas 2013
Elizabeth Crockett       Privilege review attorney; joined   $215.00   167.9      $36,270.50
                         K&S 1994; admitted to Virginia
                           1994, Washington D.C. 1997
Tabitha Crosier          Privilege review attorney; joined   $215.00   485.3     $104,339.50
                        K&S 2018; admitted to New Jersey
                                       2010,
                                  New York 2011
Melissa Dempsey          Privilege review attorney; joined   $215.00    56.2      $12,083.00
                        K&S 1998; admitted to New York
                           1996, Washington, D.C. 1999
Mike Dohmann             Privilege review attorney; joined   $215.00    25.4      $5,461.00
                          K&S 2019; admission pending
19-23649-rdd       Doc 1965   Filed 11/16/20 Entered 11/16/20 14:16:30           Main Document
                                          Pg 7 of 31



 Name of Professional   Position, Year Assumed Position,     Hourly    Total        Total
     Individual         Prior Relevant Experience, years     Billing   Hours     Compensation
                        of Obtaining Relevant License to      Rate     Billed
                                     Practice
Jeffrey Domozick         Privilege review attorney; joined   $215.00   1,224.8    $263,697.50
                         K&S 2018; admitted to Georgia
                                       2018
Michael Douglas          Privilege review attorney; joined   $215.00   976.6      $209,969.00
                         K&S 2003; admitted to Georgia
                                       1999
Katie Dugat              Privilege review attorney; joined   $215.00   419.4       $90,171.00
                        K&S 2018; admitted to Texas 2015
Matthew Dyer             Privilege review attorney; joined   $215.00   295.1       $63,446.50
                         K&S 2018; admitted to Georgia
                                       2002
Frankie Evans            Privilege review attorney; joined   $215.00   777.5      $167,377.50
                         K&S 2000; admitted to Georgia
                                       1999
Kaileigh Fagan           Privilege review attorney; joined   $215.00    26.6       $5,719.00
                         K&S 2019; admitted to Georgia
                                       2019
Naana Frimpong           Privilege review attorney; joined   $215.00    23.6       $5,074.00
                        K&S 2016; admitted to New York
                         2005, Connecticut 2004, Georgia
                                       2017
Lucy Gauthier            Privilege review attorney; joined   $215.00    37.8       $8,127.00
                         K&S 2019; admitted to Georgia
                                       2018
Jacob Gerber             Privilege review attorney; joined   $215.00   153.7       $33,045.50
                        K&S 2014; admitted to New York
                                       2015
Austin Gibson            Privilege review attorney; joined   $215.00   387.1       $83,463.00
                         K&S 2017; admitted to Georgia
                                       2016
Carli Gish               Privilege review attorney; joined   $215.00   168.9       $36,313.50
                        K&S 2019; admitted to Texas 2019
Antoine Grady            Privilege review attorney; joined   $215.00   564.8      $121,432.00
                              K&S 2018; admitted to
                              Washington, D.C. 2018
Catherine Greaves        Privilege review attorney; joined   $215.00   242.4       $52,116.00
                        K&S 2014; admitted to Texas 2014
Gary Greco               Privilege review attorney; joined   $215.00   495.4      $106,511.00
                         K&S 2000; admitted to Maryland
                                       1995
Jay Haider               Privilege review attorney; joined   $215.00   105.0       $22,575.00
                         K&S 2012; admitted to Georgia
                                       2012
Penelope Hamilton        Privilege review attorney; joined   $215.00   193.1       $41,516.50
                        K&S 2019; admitted to New York
                                       2020
19-23649-rdd       Doc 1965   Filed 11/16/20 Entered 11/16/20 14:16:30          Main Document
                                          Pg 8 of 31



 Name of Professional   Position, Year Assumed Position,     Hourly    Total       Total
     Individual         Prior Relevant Experience, years     Billing   Hours    Compensation
                        of Obtaining Relevant License to      Rate     Billed
                                     Practice
Elizabeth Han            Privilege review attorney; joined   $215.00   211.5      $45,472.50
                        K&S 2018; admitted to Texas 2015
Chris Harris             Privilege review attorney; joined   $215.00   860.2     $184,943.00
                         K&S 2007; admitted to Georgia
                                       2006
Kelly Henning            Privilege review attorney; joined   $215.00   209.0      $44,935.00
                         K&S 2014; admitted to Georgia
                                       2014
Doc Hoyland              Privilege review attorney; joined   $215.00    63.0      $13,545.00
                          K&S 2016; admitted to Florida
                          1993, Louisiana 1994, Georgia
                                       2005
Gregg Jacobson           Privilege review attorney; joined   $215.00   196.4      $42,226.00
                         K&S 2018; admitted to Georgia
                                       2015
Mickey Jett              Privilege review attorney; joined   $215.00   263.2      $56,588.00
                           K&S 2016; admitted to North
                                   Carolina 2013
Remy Jones               Privilege review attorney; joined   $215.00   841.6     $180,944.00
                         K&S 2018; admitted to Georgia
                                       2015
Jon Jordan               Privilege review attorney; joined   $215.00   151.9      $32,658.50
                        K&S 2003; admitted to Texas 1992,
                                   Georgia 2002
Jake Jumbeck             Privilege review attorney; joined   $215.00    97.6      $20,984.00
                          K&S 2019; admitted to Illinois
                                       2017
Adrian Karas             Privilege review attorney; joined   $215.00   354.2      $76,153.00
                        K&S 2019; admitted to New York
                                       2020
Priya Kolli              Privilege review attorney; joined   $215.00    10.1      $2,171.50
                         K&S 2014; admitted to Georgia
                               2014, Tennessee 2018
Deborah Kremer           Privilege review attorney; joined   $215.00   209.2      $44,978.00
                         K&S 2001; admitted to Georgia
                                       1998
Fernando Langa           Privilege review attorney; joined   $215.00   267.2      $57,448.00
                          K&S 2019; admitted to Florida
                                       2015,
                                  New York 2017
Andrew Langen            Privilege review attorney; joined   $215.00   140.3      $30,164.50
                         K&S 2019; admitted to Georgia
                                       2019
Ryan Lichtenfels         Privilege review attorney; joined   $215.00   226.7      $51,557.00
                        K&S 2019; admitted to New York
                                       2020
19-23649-rdd       Doc 1965   Filed 11/16/20 Entered 11/16/20 14:16:30          Main Document
                                          Pg 9 of 31



 Name of Professional   Position, Year Assumed Position,     Hourly    Total       Total
     Individual         Prior Relevant Experience, years     Billing   Hours    Compensation
                        of Obtaining Relevant License to      Rate     Billed
                                     Practice
Roland Macher            Privilege review attorney; joined   $215.00   450.3      $96,814.50
                           K&S 2016; admitted to North
                                  Carolina 2015
Caroline Magee           Privilege review attorney; joined   $215.00   158.3      $34,034.50
                         K&S 2017; admitted to Georgia
                                       2007
Ethan Mann               Privilege review attorney; joined   $215.00   163.7      $35,195.50
                         K&S 2016; admitted to Georgia
                                       2016
Derek Marks              Privilege review attorney; joined   $215.00    55.1      $11,846.50
                         K&S 2016; admitted to Georgia
                                       2017
Silvia Martin            Privilege review attorney; joined   $215.00    40.4      $8,686.00
                        K&S 2019; admitted to New York
                                 2015, Texas 2018
Russell Martinez         Privilege review attorney; joined   $215.00   204.8      $44,032.00
                              K&S 2018; admitted to
                        Washington, D.C. 2016, California
                                       2017
Lori Maryscuk            Privilege review attorney; joined   $215.00   739.2     $158,928.00
                         K&S 2000; admitted to Georgia
                                       1997
Andrew Mason             Privilege review attorney; joined   $215.00   194.2      $41,753.00
                        K&S 2016; admitted to New York
                                2016, Georgia 2017
Ed McCafferty            Privilege review attorney; joined   $215.00   151.9      $32,658.50
                        K&S 2004; admitted to New York
                            1993, Pennsylvania 1994,
                              Washington D.C. 2009
Scott McClure            Privilege review attorney; joined   $215.00   352.3      $75,744.50
                           K&S 1998; admitted to New
                         Mexico 1994, Washington, D.C.
                                       1997
Liz McGovern             Privilege review attorney; joined   $215.00   217.8      $46,827.00
                         K&S 2014; admitted to Georgia
                                       2014
Mercedes Morno           Privilege review attorney; joined   $215.00   204.2      $43,903.00
                        K&S 2019; admitted to New York
                                       2014
Rami Mosrie              Privilege review attorney; joined   $215.00   170.5      $36,657.50
                        K&S 2018; admitted to New York
                                       2019
Bob Neufeld              Privilege review attorney; joined   $215.00   239.1      $51,406.50
                         K&S 2006; admitted to Georgia
                               1997, New York 2001
19-23649-rdd       Doc 1965   Filed 11/16/20 Entered 11/16/20 14:16:30           Main Document
                                         Pg 10 of 31



 Name of Professional   Position, Year Assumed Position,     Hourly    Total        Total
     Individual         Prior Relevant Experience, years     Billing   Hours     Compensation
                        of Obtaining Relevant License to      Rate     Billed
                                     Practice
Carolyn Nguyen           Privilege review attorney; joined   $215.00   321.7       $69,165.50
                              K&S 2019; admitted to
                          Massachusetts 2012, California
                                       2015
Matt Noller              Privilege review attorney; joined   $215.00   285.8       $61,447.00
                        K&S 2018; admitted to New York
                               2014, California 2019
Lee Nutini               Privilege review attorney; joined   $215.00   149.4       $32,121.00
                        K&S 2018; admitted to Tennessee
                                2015, Georgia 2019
Connor O’Flaherty        Privilege review attorney; joined   $215.00   530.0      $113,950.00
                        K&S 2019; admitted to California
                                       2019
Shane Orange             Privilege review attorney; joined   $215.00   1,044.0    $224,524.50
                         K&S 2014; admitted to Georgia
                                       2013
Chong Pak                Privilege review attorney; joined   $215.00   795.7      $171,075.50
                         K&S 2015; admitted to Georgia
                                       2012
Alex Panos               Privilege review attorney; joined   $215.00   508.0      $109,220.00
                         K&S 2002; admitted to Georgia
                                       1997
Julie Paret              Privilege review attorney; joined   $215.00   217.7       $46,805.50
                        K&S 2018; admitted to New York
                                       2016
Julie Peng               Privilege review attorney; joined   $215.00   187.0       $40,205.00
                        K&S 2018; admitted to California
                           2008, Washington, D.C. 2009
Jameyson Price           Privilege review attorney; joined   $215.00    61.3       $13,179.50
                        K&S 2016; admitted to New York
                                       2018
Sarah Primrose           Privilege review attorney; joined   $215.00   313.9       $67,488.50
                          K&S 2016; admitted to Florida
                                2012, Georgia 2017
Tres Ricks               Privilege review attorney; joined   $215.00    40.5       $8,707.50
                           K&S 2018; admitted to North
                                  Carolina 2018
Jennifer Roberts         Privilege review attorney; joined   $215.00     6.6       $1,419.00
                        K&S 2019; admitted to New York
                         2009, Oregon 2011, Illinois 2018
Ted Roethke              Privilege review attorney; joined   $215.00    92.6       $19,909.00
                        K&S 2016; admitted to California
                          2008, Minnesota 2010, Georgia
                                       2013
19-23649-rdd      Doc 1965    Filed 11/16/20 Entered 11/16/20 14:16:30          Main Document
                                         Pg 11 of 31



 Name of Professional   Position, Year Assumed Position,     Hourly    Total       Total
     Individual         Prior Relevant Experience, years     Billing   Hours    Compensation
                        of Obtaining Relevant License to      Rate     Billed
                                     Practice
Joshua Rutstein          Privilege review attorney; joined   $215.00    42.9      $9,223.50
                        K&S 2019; admitted to New York
                                       2020
Susie Sacks              Privilege review attorney; joined   $215.00   195.2      $41,968.00
                         K&S 2008; admitted to Georgia
                                       2002
Christian Sae            Privilege review attorney; joined   $215.00   198.5      $42,677.50
                        K&S 2018; admitted to New York
                                       2018
Justin Saxon             Privilege review attorney; joined   $215.00   758.6     $163,249.50
                         K&S 2006; admitted to Georgia
                                       2005
Reilly Schreck           Privilege review attorney; joined   $215.00   686.3     $147,554.50
                         K&S 2012; admitted to Georgia
                                       2012
Meryl See                Privilege review attorney; joined   $215.00    46.5      $9,997.50
                         K&S 2019; admitted to Georgia
                                       2019
Joseph Sherman           Privilege review attorney; joined   $215.00   793.3     $170,559.50
                         K&S 2018; admitted to Georgia
                                       2017
Nathaniel Sherman        Privilege review attorney; joined   $215.00   701.1     $150,736.50
                         K&S 2015; admitted to Georgia
                                       2014
Eric Smedley             Privilege review attorney; joined   $215.00   908.1     $195,241.50
                         K&S 2000; admitted to Georgia
                                       1999
Lisa Smith               Privilege review attorney; joined   $215.00   193.7      $41,645.50
                         K&S 2000; admitted to Georgia
                                       1997
Cori Steinmann           Privilege review attorney; joined   $215.00    52.2      $11,223.00
                        K&S 2018; admitted to Texas 2004,
                                  California 2016
Pooja Sudarshan          Privilege review attorney; joined   $215.00   192.1      $41,301.50
                        K&S 2018; admitted to New York
                               2015, California 2017
Seth Taylor              Privilege review attorney; joined   $215.00    38.5      $8,277.50
                        K&S 2017; admitted to New York
                                       2018
Sarah Tona               Privilege review attorney; joined   $215.00   647.4     $139,191.00
                         K&S 2017; admitted to Georgia
                                       2018
Brent Tucker             Privilege review attorney; joined   $215.00   300.3      $64,564.50
                         K&S 2014; admitted to Georgia
                                       2013
19-23649-rdd       Doc 1965   Filed 11/16/20 Entered 11/16/20 14:16:30           Main Document
                                         Pg 12 of 31



 Name of Professional   Position, Year Assumed Position,     Hourly    Total        Total
     Individual         Prior Relevant Experience, years     Billing   Hours     Compensation
                        of Obtaining Relevant License to      Rate     Billed
                                     Practice
David Vandiver           Privilege review attorney; joined   $215.00   1,092.2    $235,210.00
                         K&S 1999; admitted to Georgia
                                       1990
Hao Wang                 Privilege review attorney; joined   $215.00   795.7      $171,075.50
                         K&S 2016; admitted to Georgia
                                       2017
Amanda Wheeler           Privilege review attorney; joined   $215.00   206.2       $44,333.00
                        K&S 2008; admitted to Washington
                                     D.C. 2002
Treaves Williams         Privilege review attorney; joined   $215.00   1,035.1    $222,546.50
                         K&S 2003; admitted to Georgia
                                       1999
Kathryn Wilson           Privilege review attorney; joined   $215.00    48.1       $10,341.50
                           K&S 2018; admitted to North
                                  Carolina 2014
Ruoxi Zhang              Privilege review attorney; joined   $215.00   264.0       $56,760.00
                        K&S 2019; admitted to New York
                                       2020
Shannon Ziliak           Privilege review attorney; joined   $215.00    97.8       $21,027.00
                         K&S 2006; admitted to Georgia
                                       2005
Paraprofessionals
Natasha Gadsden            Paralegal; joined K&S 2006        $383.52    13.7       $7,171.82

Dan Handley             Senior paralegal; joined K&S 2003    $215.00   226.5       $48,697.50

Kathleen Noebel            Paralegal; joined K&S 2016        $444.89     7.3       $3,247.69
19-23649-rdd       Doc 1965       Filed 11/16/20 Entered 11/16/20 14:16:30                    Main Document
                                             Pg 13 of 31




Total Fees for Compensation Period

                                   Blended            Total Hours Billed            Total Compensation6
                                    Rate
Partners                           $842.00                   861.4                        $630,877.33
Counsel                           $1,076.00                   33.2                         $40,988.74
Associates                         $657.00                    85.0                         $57,700.99
Discovery Counsel                  $310.00                   618.2                        $193,467.50
Privilege Review Attorneys         $215.00                  30,820.4                     $6,630,793.50
Paraprofessionals                  $348.00                   247.5                         $59,117.01
Blended Attorney Rate                                                        $233.01
Blended Rate for All Timekeepers                                             $233.06
Total Fees Incurred                                                       $7,612,945.07




6   The total compensation listed in each category does not reflect additional discounts, as applicable, agreed to
    with the Debtors.
19-23649-rdd       Doc 1965         Filed 11/16/20 Entered 11/16/20 14:16:30                      Main Document
                                               Pg 14 of 31




Compensation by Project Category for Fee Period

        Project Category                     Total Hours Billed                   Total Compensation7
 Fact Investigation/Development                     198.8                              $42,742.00
        Analysis/Strategy                          1425.1                             $717,525.69
  Document/File Management                          397.9                             $128,129.50
  Written Discovery (Defense)                        12.2                               $2,623.00
 Document Production (Defense)                    30503.4                            $6,573,002.50
 Retention and Fee Applications                     126.8                              $87,376.11




7   The total compensation listed in each category does not reflect additional discounts, as applicable, agreed to
    with the Debtors.
19-23649-rdd   Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30   Main Document
                                       Pg 15 of 31




 Expense Summary for Fee Period

 Expense Summary                            Amount
 PACER Document Retrieval                                                    $63.10
 Telephonic Hearing                                                          $70.00
 TOTAL                                                                      $133.10
19-23649-rdd       Doc 1965         Filed 11/16/20 Entered 11/16/20 14:16:30                      Main Document
                                               Pg 16 of 31




KING & SPALDING LLP
1185 Avenue of the Americas
New York, New York 10036-2601
Telephone: (212) 556-2100
Facsimile: (212) 556-2222
Scott Davidson

Special Counsel to the Debtors and Debtors in Possession

                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF NEW YORK



In re:                                                       Chapter 11

PURDUE PHARMA L.P., et al.,                                  Case No. 19-23649 (RDD)

Debtors.1                                                    (Jointly Administered)


      THIRD INTERIM FEE APPLICATION OF KING & SPALDING LLP FOR
     COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
            EXPENSES INCURRED AS SPECIAL COUNSEL TO THE
       DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD FROM
                JUNE 1, 2020 THROUGH SEPTEMBER 30, 2020

         Pursuant to sections 327, 330, and 331 of chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules for the United States

Bankruptcy Court for the Southern District of New York (the “Local Rules”), the Order

Authorizing the Retention and Employment of King & Spalding LLP as Special Counsel for the

1   The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
    jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
    Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
    Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
    Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P.
    (4140), Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove
    Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425),
    Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P.
    (0495), SVC Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located
    at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd       Doc 1965        Filed 11/16/20 Entered 11/16/20 14:16:30                     Main Document
                                              Pg 17 of 31



Debtors Nunc Pro Tunc to the Petition Date, dated November 25, 2019 [D.I. 543] (the

“Retention Order”), and the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Retained Professionals, dated November 21, 2019 [D.I. 529]

(the “Interim Compensation Order”), the Amended Guidelines for Fees and Disbursements for

Professionals in Southern District of New York Bankruptcy Cases Pursuant to General Order M-

447 (Jan. 29, 2013) (the “Local Guidelines”), and the U.S. Trustee Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by

Attorneys in Larger Chapter 11 Cases, effective November 1, 2013 (the “UST Guidelines,” and

together with the Interim Compensation Order and the Local Guidelines, the “Fee Guidelines”),

King & Spalding LLP (“K&S”), special counsel to the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), submits this Third Interim Application for

Compensation for Services Rendered and Expenses Incurred for the Period from June 1, 2020

Through September 30, 2020 (this “Fee Application”).2 By this Fee Application, and after

taking into account certain voluntary discounts and reductions,3 K&S seeks Court approval for

(i) compensation for professional services performed during the Fee Period in the amount of

$6,959,667.27 and (ii) reimbursement of actual, necessary expenses incurred in connection with

the rendition of such services in the amount of $133.10.

                                              BACKGROUND

        1.       On September 16, 2019 (the “Petition Date”), the Debtors each commenced with

this Court a voluntary case under chapter 11 of the Bankruptcy Code. On September 27, 2019,

the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed

2   The period from June 1, 2020 through and including September 30, 2020 is referred to herein as the “Fee
    Period.”
3   K&S agreed as a courtesy to the Debtors to bill at approximately 90% of its hourly rates in effect when the
    services are rendered. Additionally, K&S agreed to offer additional discounts on certain fees, including but not
    limited to on a sliding scale on fees exceeding certain amounts.

                                                         2
19-23649-rdd     Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30           Main Document
                                         Pg 18 of 31



the creditors’ committee pursuant to section 1102 of the Bankruptcy Code [D.I. 131]. On April

8, 2020, the Court entered an order authorizing the appointment of an independent fee examiner

[D.I. 1023]. No request has been made for the appointment of a trustee.

       2.      The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) and the Order Directing Joint Administration of Chapter

11 Cases [D.I. 59] entered by the Court in each of the chapter 11 cases.

       3.      Additional information about the Debtors’ businesses and the events leading up to

the Petition Date can be found in the Debtors’ Informational Brief [D.I. 17].

                                    RETENTION OF K&S

       4.      On November 5, 2019, the Debtors applied to the Court for an order approving

the retention of K&S as special counsel to the Debtors (the “Retention Application”) [D.I. 427].

       5.      On November 25, 2019, the Court entered the Retention Order authorizing the

Debtors to retain K&S as special counsel under the terms set forth in the Retention Application.

       6.      The Retention Order authorized the Debtors to compensate and reimburse K&S in

accordance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any other

applicable procedures and orders of the Court. Specifically, the Retention Order authorized the

Debtors to retain and employ K&S in accordance with the rates set forth in the Retention

Application, to compensate K&S for services rendered, and to reimburse K&S for its reasonable

and necessary expenses incurred, subject to application to this Court.

       7.      To date, the Debtors have paid K&S a total of $14,595,763.60.

  SUMMARY OF PROFESSIONAL COMPENSATION AND REIMBURSEMENT OF
                      EXPENSES REQUESTED

       8.      In this Fee Application, K&S seeks allowance of compensation for professional

services performed during the Fee Period in the amount of $6,959,667.27 and of expenses


                                                 3
19-23649-rdd     Doc 1965       Filed 11/16/20 Entered 11/16/20 14:16:30          Main Document
                                           Pg 19 of 31



incurred in connection with the rendition of such services in the amount of $133.10. During the

Fee Period, K&S professionals expended a total of 32,665.7 hours in connection with the

necessary services performed.

          9.    The fees charged by K&S in these chapter 11 cases are billed in accordance with

K&S’s existing billing rates and procedures in effect during the Fee Period (as discounted

pursuant to the arrangement with the Debtors described in the Retention Application). As

disclosed in the Retention Application, K&S, among other things, agreed as a courtesy to the

Debtors to bill at approximately 90% of its hourly rates in effect when services are rendered.

Additionally, K&S agreed to offer additional discounts to the Debtors, including but not limited

to for certain fees on a sliding scale on fees exceeding certain amounts. Such fees are reasonable

based on the customary compensation charged by comparably skilled practitioners performing

services similar to those performed by K&S in these cases in a competitive national legal market.

          10.   Exhibit B attached hereto sets forth a summary and comparison of the aggregate

blended hourly rates billed by K&S’s timekeepers during the preceding twelve-month year and

the blended hourly rates billed to the Debtors during the Fee Period. Exhibit C attached hereto

sets forth a summary of fees by matter code against budgeted fees and hours. In the aggregate,

K&S’ fees incurred during the Fee Period were within 10% of the amounts budgeted for the Fee

Period.

          11.   K&S’s charges for its professional services are based upon the time, nature, extent

and value of such services and the cost of comparable services incurred in cases other than under

the Bankruptcy Code.

           PROFESSIONAL SERVICES RENDERED DURING THE FEE PERIOD

          12.   In accordance with the UST Guidelines, all K&S professionals kept a

contemporaneous record of time spent rendering services and separated tasks in billing

                                                 4
19-23649-rdd        Doc 1965   Filed 11/16/20 Entered 11/16/20 14:16:30           Main Document
                                          Pg 20 of 31



increments of one-tenth (0.10) of an hour. The following is a summary of the significant

professional services rendered by K&S during the Fee Period.

               i.       DOJ Opioid Marketing Investigations
                               Total Fees:  $385,495.59
                               Total Hours: 402.3

       During the Fee Period, K&S has devoted substantial effort to assisting the Debtors in

connection with investigations by the U.S. Department of Justice and investigations and claims

by other entities in an effort to reach a global resolution. K&S’s work in this regard has included

extensive communications with multiple components of DOJ and other federal agencies as well

as legal and factual analysis relating to a potential global resolution.

               ii.      Discovery Relating to DOJ and Other Subpoena Requests
                               Total Fees:  $1,418,151.96
                               Total Hours: 6,787.4

       During the Fee Period, K&S rendered substantial legal services to Debtors in connection

with responses to discovery demands related to investigations by the U.S. Department of Justice

and investigations and claims by other entities. K&S was responsible for managing privilege

review teams across all active workflows and ensuring timely and proper productions. The

discovery team coordinated with the in-house legal department, outside co-counsel, and vendors

TCDI and Cobra Legal Solutions to optimize document review workflows, advise and counsel

on discovery strategy, conduct privilege review of pre-production sets and prepare final

production sets for 22 productions and the review of 136,824 documents.

               iii.     UCC Document Review
                               Total Fees:  $5,068,643.61
                               Total Hours: 25,347.7

       During the Fee Period, K&S rendered substantial legal services to Debtors in connection

with responses to discovery demands related to document requests from counsel for the Official

                                                  5
19-23649-rdd     Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30            Main Document
                                         Pg 21 of 31



Committee of Unsecured Creditors. K&S is responsible for managing privilege review teams

across all active workflows and ensuring timely and proper document productions.                  The

discovery team coordinated with the in-house legal department, outside co-counsel, and vendors

TCDI and Cobra Legal Solutions to optimize document review workflows, provide counsel on

discovery strategy, conduct privilege review of pre-production document sets and prepare final

document production sets for 43 productions and the review of 704,973 documents.

               iv.    Retention and Fee Applications
                              Total Fees:  $87,376.11
                              Total Hours: 126.8

       During the Fee Period, K&S instructed its timekeepers regarding disclosures required

pursuant to the Bankruptcy Code, Bankruptcy Rules, Local Rules, and UST Guidelines. In

addition, among other things, K&S prepared and filed its Second Interim Fee Application and its

monthly fee statements pursuant to the Bankruptcy Code, Local Rules, and UST Guidelines.

                       REASONABLE AND NECESSARY SERVICES

       13.     The foregoing professional services performed by K&S were necessary and

appropriate. The professional services performed by K&S were in the best interests of the

Debtors and their stakeholders. Compensation for such services is commensurate with the

complexity, importance, and nature of the issues and tasks that are involved in matters related to

the opioid investigations. The professional services were performed skillfully and efficiently.

       14.     In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

it is respectfully submitted that the amount requested by K&S is fair and reasonable given (a) the

need for the preservation and maximization of value for all participants in these cases; (b) the

complexity of the Debtors’ matters related to opioid investigations; (c) the time and labor

required to represent the Debtors effectively; (d) the nature and extent of services rendered; (e)



                                                 6
19-23649-rdd     Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30          Main Document
                                         Pg 22 of 31



K&S’s experience, reputation and ability; (f) the value of K&S’s services; and (g) the cost of

comparable services other than in a case under the Bankruptcy Code.

       15.     K&S has reviewed the requirements of the UST Guidelines and believes that this

Fee Application complies in all material respects with those requirements. To the extent this Fee

Application does not comply in every respect with the requirements of such guidelines, K&S

respectfully requests a waiver for any such technical non-compliance.

                         ACTUAL AND NECESSARY EXPENSES

       16.     A schedule specifying the categories of expenses for which K&S is seeking

reimbursement and the total amount for each such expense category is set forth on the attached

summary sheet.

       17.     K&S has incurred $133.10 in expenses in connection with providing legal

services to the Debtors during the Fee Period. These expenses were reasonable and necessary,

and were incurred while providing services to the Debtors on matters relating to opioid claims

and investigations.

                                           NOTICE

       18.     Notice of this Fee Application will be provided to: (a) the entities on the Master

Service List (as defined in the Case Management Order and available on the Debtors’ case

website at https://restructuring.primeclerk.com/purduepharma) and (b) any party that has

requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

                                    NO PRIOR REQUEST

       19.     No prior request for the relief sought in the motion has been made to this or any

other court.

                                        CONCLUSION



                                               7
19-23649-rdd     Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30             Main Document
                                         Pg 23 of 31



       For the foregoing reasons, K&S respectfully requests that the Court (i) award interim

allowance of K&S’s compensation for professional services rendered during the Fee Period in

the amount of $6,959,800.37, consisting of $6,959,667.27 in fees and $133.10 in actual and

necessary expenses, in all instances as incurred during the Fee Period, (ii) direct payment of the

difference between the amounts allowed and any amounts previous paid pursuant to the Interim

Compensation Order, and (iii) grant such other and further relief as is just and proper.

                             [Remainder of Page Intentionally Blank]




                                                 8
19-23649-rdd   Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30   Main Document
                                       Pg 24 of 31



Dated: November 16, 2020
       New York, New York


                                              /s/ Scott Davidson
                                              Scott Davidson
                                              King & Spalding LLP
                                              1185 Avenue of the Americas
                                              New York, New York 10036
                                              (212) 556-2100
                                              sdavidson@kslaw.com
19-23649-rdd        Doc 1965         Filed 11/16/20 Entered 11/16/20 14:16:30                      Main Document
                                                Pg 25 of 31



                                                   EXHIBIT A

KING & SPALDING LLP
1185 Avenue of the Americas
New York, New York 10036-2601
Telephone: (212) 556-2100
Facsimile: (212) 556-2222
Scott Davidson

Special Counsel to the Debtors and Debtors in Possession

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF NEW YORK



In re:                                                        Chapter 11

PURDUE PHARMA L.P., et al.,                                   Case No. 19-23649 (RDD)

Debtors.1                                                     (Jointly Administered)


                              CERTIFICATION OF SCOTT DAVIDSON

         I, Scott Davidson, hereby certify as follows:

            1.       I am counsel with the law firm of King & Spalding LLP (“K&S”), which

    maintains offices at, among other places, 1185 Avenue of the Americas, New York, New

    York 10036-2601. I am a member in good standing of the Bar of the State of New York, and I

    have been admitted to practice in the United States District Court for the Southern District of

    New York. There are no disciplinary proceedings pending against me. K&S serves as special



1    The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
     jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
     Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
     Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
     Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P.
     (4140), Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove
     Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425),
     Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P.
     (0495), SVC Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located
     at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd    Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30           Main Document
                                        Pg 26 of 31



  counsel for Purdue Pharma L.P. and its debtor affiliates, as debtors and debtors in possession

  in the above-captioned chapter 11 cases (collectively, the “Debtors”).

         2.     This certification is made in respect of K&S’ compliance with the Order

  Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

  Retained Professionals, dated November 21, 2019 [Docket No. 529] (the “Interim

  Compensation Order”), the Amended Guidelines for Fees and Disbursements for

  Professionals in Southern District of New York Bankruptcy Cases Pursuant to General Order

  M-447 (Jan. 29, 2013) (the “Local Guidelines”), and the U.S. Trustee Guidelines for

  Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under 11

  U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013 (the “UST

  Guidelines,” and together with the Interim Compensation Order and the Local Guidelines, the

  “Fee Guidelines”).

         3.     This certification is made in connection with K&S’ fee application, dated

  November 16, 2020, for interim compensation and reimbursement of expenses for the period

  commencing June 1, 2020 through and including September 30, 2020 in accordance with the

  Fee Guidelines (the “Fee Application”).

         4.     Pursuant to section B(1) of the Local Guidelines, I certify that: (i) I have read

  the Fee Application; (ii) To the best of my knowledge, information, and belief formed after

  reasonable inquiry, the fees and disbursements sought fall within the Local Guidelines; (iii)

  The fees and disbursements sought are billed at rates in accordance with those customarily

  charged by K&S and generally accepted by K&S’ clients, except that K&S has provided the

  Debtors with certain discounts, as detailed in the Fee Application; and (iv) In providing a

  reimbursable service, K&S does not make a profit on that service, whether the service is

  performed by K&S in-house or through a third party.

                                               2
19-23649-rdd      Doc 1965      Filed 11/16/20 Entered 11/16/20 14:16:30           Main Document
                                           Pg 27 of 31



            5.     Pursuant to section B(2) of the Local Guidelines, and as required by the Interim

  Compensation Order, I certify that K&S has complied with provisions requiring it to provide

  notice to certain designated parties of a statement of K&S’ fees and expenses accrued during

  the previous months.

            6.     Pursuant to section B(3) of the Local Guidelines, I certify that this Fee

  Application is being served on the parties designated in the Interim Compensation Order.

            7.      In accordance with Bankruptcy Rule 2016(a) and section 504 of the

  Bankruptcy Code , I certify that no agreement or understanding exists between K&S and any

  other entity for the sharing of compensation received or to be received for services rendered in

  or in connection with the above-captioned cases except as authorized by the Bankruptcy Code,

  the Bankruptcy Rules, and the Local Rules. All services for which compensation is sought

  were professional services rendered on behalf of the Debtors and not on behalf of any other

  person.

            8.   The following is provided in response to the request for additional information set

  forth in ¶ C.5 of the UST Guidelines.

  Question:        Did K&S agree to any variations from, or alternatives to, your standard or
                   customary billing rates, fees, or terms for services pertaining to this
                   engagement that were provided during the Fee Period?

  Answer:          Yes. K&S agreed as a courtesy to the Debtors to bill at approximately 90% of
                   its hourly rates in effect when services are rendered. Additionally, K&S agreed
                   to offer additional discounts to the Debtors, including on a sliding scale on
                   certain fees exceeding certain amounts.

  Question:        If the fees sought in this Fee Application as compared to the fees budgeted for
                   the time period covered by this Fee Application are higher by 10% or more, did
                   K&S discuss the reasons for the variation with the Debtors?

  Answer:          The aggregate amount of fees sought in this Fee Application as compared to the
                   fees budgeted for the time period covered by this Fee Application is not more
                   than 10% higher. With respect to the individual matter concerning the UCC

                                                  3
19-23649-rdd   Doc 1965    Filed 11/16/20 Entered 11/16/20 14:16:30          Main Document
                                      Pg 28 of 31



               discovery requests, the fees incurred by K&S as compared to the budgeted
               amount were more than 10% higher because there was a significant increase in
               work which required K&S to onboard new privilege review attorneys. In
               addition, due to the increased workload, the Debtors approved increasing the
               daily timekeeper cap of 10 billable hours per day to 12 billable hours per day.
               K&S provided to the Debtors detailed monthly updates regarding unbilled fees
               and expenses and the reasons for this variation.

  Question:    Have any of the professionals included in this Fee Application varied their
               hourly rate based on the geographic location of these chapter 11 cases?

  Answer:      No. The hourly rates used by K&S in representing the Debtors are consistent
               with the rates K&S charges other comparable chapter 11 clients, regardless of
               the location of the chapter 11 cases.

  Question:    Does the Fee Application include time or fees relating to review, revising, or
               reducing time records or preparing, reviewing or revising invoices? If so,
               please quantify by hours and fees.

  Answer:      Yes. The Fee Application includes time relating to reviewing, revising, or
               reducing time records or preparing, reviewing or revising invoices. Hours: 1.9;
               total fees: $1,301.94.

  Question:    Does the Fee Application include time or fees for reviewing time records to
               redact any privileged or other confidential information? If so, please quantify
               by hours and fees.

  Answer:      No.

  Question:    If the Fee Application includes any rate increases since K&S’s retention, did
               the Debtors review and approve of those rate increase in advance? Did the
               Debtors agree when retaining K&S to accept all future rate increases?

  Answer:      Yes, the Debtors reviewed and approved the rate increases for certain services
               that took effect in March 2020. The subject of future rate increases was not
               discussed when K&S was retained by the Debtors.

                          [Remainder of Page Intentionally Blank]




                                             4
19-23649-rdd   Doc 1965     Filed 11/16/20 Entered 11/16/20 14:16:30   Main Document
                                       Pg 29 of 31



Dated: November 16, 2020
       New York, New York

                                              /s/ Scott Davidson
                                              Scott Davidson
                                              King & Spalding LLP
                                              1185 Avenue of the Americas
                                              New York, New York 10036
                                              (212) 556-2100
                                              sdavidson@kslaw.com
19-23649-rdd     Doc 1965    Filed 11/16/20 Entered 11/16/20 14:16:30       Main Document
                                        Pg 30 of 31



                                        EXHIBIT B

            Category of                              Blended Hourly Rate
            Timekeeper           Billed by attorneys in U.S.  Billed by all timekeepers in
                                 Offices for the Fee Period   this Fee Application for the
                                                              Fee Period
Partner                                             $1,055.00                        $842.00
Counsel                                               $932.00                     $1,076.00
Associate                                             $705.00                       $657.00
Discovery Counsel                                     $325.00                       $310.00
Privilege Review Attorneys                            $237.00                       $215.00
Paraprofessionals                                     $343.00                       $348.00
19-23649-rdd        Doc 1965   Filed 11/16/20 Entered 11/16/20 14:16:30       Main Document
                                          Pg 31 of 31



                                          EXHIBIT C

      Matter            Hours Budgeted    Amount Budgeted      Actual Hours      Actual Amount
                         (Low – High)      (Low – High)
UCC Discovery           10,000 - 11,000     $2,300,000 -         25,347.7         $5,068,643.61
Matters                                      $2,650,000
DOJ/NJ/ME               12,000 – 13,000     $2,800,000 -         6,787.4          $1,418,151.96
Discovery Matters                            $3,100,000
DOJ Opioid                 400 – 650          $400,000 -          402.3           $385,495.59
Marketing                                      $650,000
Investigation
Retention and Fee          75 – 150       $50,000 - $125,000      126.8            $87,376.11
Applications
                                             $5,550,000 -
TOTAL                   22,475 – 24,800                          32,664.2         $6,959,667.27
                                              $6,525,000
